—In an action to recover damages for wrongful death, etc., the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Fredman, J.), dated November 27, 1996, as, upon a jury verdict, was in favor of the plaintiff and against them in the principal sum of $300,000 for wrongful death.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The damages awarded by the jury in this case did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]).
The defendants’ remaining contention is without merit.
Miller, J. P., Altman, Krausman and Luciano, JJ., concur.